
	

113 HR 5311 IH: Rocky Mountain Recreation and Wilderness Preservation Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5311
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Polis introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To designate certain lands in the State of Colorado as components of the National Wilderness
			 Preservation System, to designate the Tenmile Recreation Management Area
			 and Porcupine Gulch Protection Area, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Rocky Mountain Recreation and Wilderness Preservation Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Colorado wilderness additions.
					Sec. 3. Tenmile Recreation Management Area, White River National Forest, Colorado.
					Sec. 4. Porcupine Gulch Protection Area, White River National Forest, Colorado.
				
			2.Colorado wilderness additions
			(a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 756; 16 U.S.C.
			 1132 note) is amended—
				(1)in paragraph (18), by striking 1993, and inserting 1993, and certain Federal lands in the White River National Forest which comprise approximately
			 6,349 acres, as generally depicted as Proposed Ute Pass Wilderness, Proposed Acorn Creek Wilderness, and Proposed Ptarmigan Additions Wilderness on a map entitled Ptarmigan Peak Wilderness Additions Proposal, dated July, 2014, and
				(2)by adding at the end the following new paragraphs:
					
						(22)Holy cross wilderness additionCertain Federal lands in the White River National Forest which comprise approximately 3,942 acres,
			 as generally depicted as Proposed No Name Wilderness on a map entitled Holy Cross Wilderness Addition Proposal, dated July, 2014, and which are incorporated in and shall be deemed to be a part of the Holy
			 Cross Wilderness designated by section 102(a)(5) of Public Law 96–560 (94
			 Stat. 3266).
						(23)Hoosier ridge wildernessCertain Federal lands in the White River National Forest which comprise approximately 5,172 acres,
			 as generally depicted on a map entitled Hoosier Ridge Wilderness Proposal, dated July, 2014, and which shall be known as the Hoosier Ridge Wilderness.
						(24)Tenmile wildernessCertain Federal lands in the White River National Forest which comprise approximately 7,577 acres,
			 as generally depicted as Proposed Tenmile Wilderness on a map entitled Tenmile Proposal, dated July, 2014, and which shall be known as the Tenmile Wilderness.
						(25)Williams fork wildernessCertain Federal lands in the White River National Forest which comprise approximately 9,338 acres,
			 as generally depicted on a map entitled Proposed Williams Fork Wilderness, dated July, 2014, and which shall be known as the Williams Fork Wilderness.
						(26)Eagles nest wilderness additions
							(A)Designation of wildernessCertain Federal lands in the White River National Forest which comprise approximately 7,082 acres,
			 as generally depicted as Proposed Freeman Creek Wilderness and Proposed Spraddle Creek Wilderness on a map entitled Eagles Nest Wilderness Additions Proposal, dated July, 2014, and which are incorporated in and shall be deemed to be a part of the Eagles
			 Nest Wilderness designated by Public Law 94–352 (90 Stat. 870).
							(B)Potential wilderness
								(i)DesignationIn furtherance of the purposes of the Wilderness Act, certain Federal lands in the White River
			 National Forest which comprise approximately 2,338 acres, as generally
			 depicted as Proposed Spraddle Creek Potential Wilderness on a map entitled Eagles Nest Wilderness Additions Proposal, dated July 2014, is designated as a potential wilderness area.
								(ii)ManagementExcept as provided in clause (iii) and subject to valid existing rights, the potential wilderness
			 area designated by this subparagraph shall be managed in accordance with
			 the Wilderness Act and this Act.
								(iii)Ecological restorationFor purposes of ecological restoration (including any activity necessary to restore the natural
			 ecosystems and water quality and protect watershed values in the potential
			 wilderness area designated by this subparagraph), the Secretary or an
			 authorized third party may use motorized and mechanized transport and
			 equipment in the potential wilderness area until the date on which the
			 potential wilderness area is incorporated into the Eagles Nest Wilderness.
								(iv)Designation as wildernessThe potential wilderness area designated by this subparagraph shall be designated as wilderness and
			 incorporated in and deemed to be a part of the Eagles Nest Wilderness on
			 the earlier of—
									(I)the date on which the Secretary publishes in the Federal Register notice that the ecological
			 restoration activities identified in clause (iii) have been completed by
			 the Secretary or an authorized third party; or
									(II)the date that is 10 years after the date of enactment of the Rocky Mountain Recreation and Wilderness Preservation Act..
				(b)Effective dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act
			 shall be considered to be a reference to the date of enactment of this Act
			 for purposes of administering the Federal lands designated as wilderness
			 by paragraphs (18) and (22) through (26)(A) of section 2(a) of the
			 Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77),
			 as amended or added by subsection (a).
			(c)Fire, insects, and diseasesAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), in the case of the
			 Federal lands designated as wilderness by paragraphs (18) and (22) through
			 (26)(A) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C.
			 1132 note; Public Law 103–77), as amended or added by subsection (a), the
			 Secretary may take any measure that the Secretary determines to be
			 necessary to control fire, insects, and diseases, subject to such terms
			 and conditions as the Secretary determines to be appropriate.
			(d)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the
			 Federal lands designated as wilderness by paragraphs (18) and (22) through
			 (26)(A) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C.
			 1132 note; Public Law 103–77), as amended or added by subsection (a),
			 shall—
				(1)become part of the wilderness area of which the Federal lands are a part; and
				(2)be managed in accordance with the applicable provisions of this Act and any other applicable laws.
				(e)GrazingThe grazing of livestock on the Federal lands designated as wilderness by paragraphs (18) and (22)
			 through (26)(A) of section 2(a) of the Colorado Wilderness Act of 1993 (16
			 U.S.C. 1132 note; Public Law 103–77), as amended or added by subsection
			 (a), if established before the date of enactment of this Act, shall be
			 permitted to continue subject to such reasonable regulations as are
			 considered necessary by the Secretary, in accordance with section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)).
			(f)No buffer zonesCongress does not intend that the designation by this Act of Federal lands as wilderness in the
			 State of Colorado creates or implies the creation of protective perimeters
			 or buffer zones around any wilderness area. The fact that nonwilderness
			 activities or uses can be seen or heard from within a wilderness area
			 shall not, of itself, preclude such activities or uses up to the boundary
			 of the wilderness area.
			3.Tenmile Recreation Management Area, White River National Forest, Colorado
			(a)DesignationCertain Federal land in the White River National Forest in the State of Colorado which comprise
			 approximately 11,417 acres, as generally depicted as Proposed Tenmile Recreation Management Area on a map entitled Tenmile Proposal, dated July 2014, is designated the Tenmile Recreation Management Area (in this section referred to as the Recreation Management Area).
			(b)PurposesThe purposes of the Recreation Management Area are to conserve, protect, and enhance for the
			 benefit and enjoyment of present and future generations the recreational,
			 scenic, watershed, habitat, and ecological resources of the area.
			(c)Management
				(1)In generalThe Secretary of Agriculture shall manage the Recreation Management Area—
					(A)in a manner that conserves, protects, and enhances—
						(i)the purposes of the Recreation Management Area described in subsection (b); and
						(ii)recreation opportunities, including mountain biking, hiking, fishing, horseback riding,
			 snowshoeing, climbing, skiing, camping, and hunting; and
						(B)in accordance with—
						(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
						(ii)any other applicable laws (including regulations); and
						(iii)this section.
						(2)Uses
					(A)In generalThe Secretary shall only allow such uses of the Recreation Management Area that the Secretary
			 determines would further the purposes described in subsection (b).
					(B)Vehicles
						(i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Recreation Management Area
			 shall be limited to those roads, vehicle classes, and periods of use
			 authorized for such use on the date of enactment of this Act.
						(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary roads shall be constructed within the
			 Recreation Management Area.
						(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from—
							(I)rerouting or closing an existing road or trail to protect natural resources from degradation, as
			 determined to be appropriate by the Secretary;
							(II)authorizing the use of motorized vehicles for administrative purposes;
							(III)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or
			 post-fire watershed protection projects;
							(IV)authorizing the use of motorized vehicles to carry out activities associated subsection (g), (h),
			 or (i); and
							(V)responding to an emergency.
							(C)Commercial timber
						(i)In generalNo projects shall be undertaken for the purpose of harvesting commercial timber within the
			 Recreation Management Area.
						(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling merchantable products that
			 are byproducts of activities authorized by this section.
						(d)Maps and legal descriptions
				(1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal descriptions for the Recreation Management Area.
				(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct
			 typographical errors in the maps and legal descriptions.
				(3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate office of the Secretary.
				(e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within
			 the Recreation Management Area is withdrawn from—
				(1)all forms of entry, appropriation, and disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
				(f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the
			 Recreation Management Area shall—
				(1)become part of the Recreation Management Area; and
				(2)be managed in accordance with the applicable provisions of this Act and any other applicable laws.
				(g)Fire, insects, and diseasesThe Secretary may take any measure that the Secretary determines to be necessary to prevent,
			 control, and mitigate fire, insects, and diseases, and hazardous fuels,
			 subject to such terms and conditions as the Secretary determines to be
			 appropriate.
			(h)Water management infrastructureNothing in this section affects the construction, repair, reconstruction, replacement, operation,
			 maintenance, or renovation of water management infrastructure existing on
			 the date of enactment of this Act or such future infrastructure necessary
			 for the development or exercise of water rights decreed prior to the date
			 of enactment of this Act within the Tenmile Recreation Management Area.
			(i)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, consistent with applicable laws
			 (including regulations), the use or lease of Federal land within the
			 Recreation Management Area for—
				(1)regional transportation projects, including highway widening or realignment and construction of
			 multimodal transportation systems; and
				(2)infrastructure, activities, or safety measures associated with the implementation or utilization of
			 those facilities.
				(j)Application of lawNothing in this section shall affect the designation of the Federal land within the Recreation
			 Management Area for purposes of section 303 of title 49, United States
			 Code, and section 138 of title 23 United States Code.
			(k)PermitsNothing in this section alters or limits—
				(1)a permit held by a ski area or other entity; or
				(2)the acceptance, review, or implementation of associated activities or facilities proposed or
			 authorized by law or permit outside of the Recreation Management Area.
				(l)WaterThe provisions of section 3(e) of the James Peak Wilderness and Protection Area Act (Public Law
			 107–216; 116 Stat. 1055) shall apply to the Recreation Management Area
			 established by this section.
			(m)Military activities
				(1)Colorado national guard useNothing in this section shall restrict, preclude or otherwise affect the use by the Colorado Army
			 National Guard, a reserve component of the Armed Forces, of the Recreation
			 Management Area for aircraft training, testing, evaluation, emergency
			 response, or other related air operations—
					(A)in the manner and degree such uses were authorized to occur on the date of the enactment of this
			 Act; or
					(B)as authorized under future agreements between the Secretary and the Secretary of Defense.
					(2)military aircraft useNothing in this section restricts or precludes, or should cause any other Federal regulation to
			 restrict or preclude—
					(A)low-level overflights of military aircraft; or
					(B)the designation, modification, or creation of new units of special use airspace, or the
			 establishment of military flight training routes.
					(n)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State of Colorado with
			 respect to fish and wildlife in the State.
			(o)No buffer zonesThe Recreation Management Area shall not create a protective perimeter or buffer zone around the
			 Recreation Management Area.
			4.Porcupine Gulch Protection Area, White River National Forest, Colorado
			(a)DesignationCertain Federal land located in the White River National Forest in the State of Colorado which
			 comprise approximately 5,204 acres, as generally depicted on a map
			 entitled Porcupine Gulch Protection Area Proposal, dated July 2014, is designated the Porcupine Gulch Protection Area (in this section referred to as the Protection Area).
			(b)PurposesThe purposes of the Protection Area are to conserve, protect, and enhance for the benefit and
			 enjoyment of present and future generations the scenic, roadless,
			 watershed, and ecological resources of the Protection Area.
			(c)Management
				(1)In generalThe Secretary of Agriculture shall manage the Protection Area—
					(A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and
					(B)in accordance with—
						(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
						(ii)any other applicable laws (including regulations); and
						(iii)this section.
						(2)Uses
					(A)In generalThe Secretary shall only allow such uses of the Protection Area that the Secretary determines would
			 further the purposes described in subsection (b).
					(B)Motorized vehicles
						(i)In generalExcept as provided in clause (iii), the use of motorized vehicles and mechanized transport in the
			 Protection Area shall be prohibited.
						(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary roads shall be constructed within the
			 Protection Area.
						(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from—
							(I)authorizing the use of motorized vehicles for administrative purposes;
							(II)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or
			 post-fire watershed protection projects;
							(III)authorizing the use of motorized vehicles to carry out activities associated subsection (g) or (h);
			 or
							(IV)responding to an emergency.
							(C)Commercial timber
						(i)In generalNo projects shall be undertaken for the purpose of harvesting commercial timber within the
			 Protection Area.
						(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling merchantable products that
			 are byproducts of activities authorized by this section.
						(d)Map and legal description
				(1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description for the Protection Area.
				(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct
			 typographical errors in the map and legal description.
				(3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate office of the Secretary.
				(e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within
			 the Protection Area is withdrawn from—
				(1)all forms of entry, appropriation, and disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
				(f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the
			 Protection Area shall—
				(1)become part of the Protection Area; and
				(2)be managed in accordance with the applicable provisions of this Act and any other applicable laws.
				(g)Fire, insects, and diseasesThe Secretary may take any measure that the Secretary determines to be necessary to prevent,
			 control, and mitigate fire, insects, and diseases and hazardous fuels,
			 subject to such terms and conditions as the Secretary determines to be
			 appropriate.
			(h)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, consistent with applicable laws
			 (including regulations), the use or lease of Federal land within the
			 Protection Area for—
				(1)regional transportation projects, including highway widening or realignment and construction of
			 multimodal transportation systems; and
				(2)infrastructure, activities, or safety measures associated with the implementation or utilization of
			 those facilities.
				(i)Application of lawNothing in this section shall affect the designation of the Federal land within the Protection Area
			 for purposes of section 303 of title 49, United States Code, and section
			 138 of title 23 United States Code.
			(j)WaterThe provisions of section 3(e) of the James Peak Wilderness and Protection Area Act (Public Law
			 107–216; 116 Stat. 1055) shall apply to the Protection Area.
			(k)Military activities
				(1)Colorado Army National Guard useNothing in this section shall restrict, preclude or otherwise affect the use by the Colorado Army
			 National Guard, a reserve component of the Armed Forces, of the Protection
			 Area for aircraft training, testing, evaluation, emergency response, or
			 other related air operations—
					(A)in the manner and degree such uses were authorized to occur on the date of the enactment of this
			 Act; or
					(B)as authorized under future agreements between the Secretary and the Secretary of Defense.
					(2)Military aircraft useNothing in this section restricts or precludes, or should cause any other Federal regulation to
			 restrict or preclude—
					(A)low-level overflights of military aircraft; or
					(B)the designation, modification, or creation of new units of special use airspace, or the
			 establishment of military flight training routes.
					(l)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State of Colorado with
			 respect to fish and wildlife in the State.
			(m)No buffer zonesThe Protection Area shall not create a protective perimeter or buffer zone around the Protection
			 Area.
			
